Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.        Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 9, 18, and 21-24 are rejected under 35 U.S.C. 103 as being obvious over Collins et al., U.S. 2006/0049936 in view of Derenne et al., U.S. 2018/0068179 and Fontaine, U.S. 7,138,921.
	On claim 1, Collins cites except as indicated:  
An information processing apparatus comprising: 
a first detection unit that detects a person satisfying a predetermined condition in an image ([0093] alarm condition associated, is, for example, a patient with bladder issues); 
a second detection unit that detects an accompanying person present around the detected person in the same image ([0089] The following are exemplary of the types of wireless communications initiated by system 112 in response to data received by system 112 matching one or more of the alarm conditions selected on one or more Care Alert templates: paging a pager (with or without an associated text message indicating the alarm condition and patient room number); sending a selected preprogrammed audio message to caregivers who are carrying one of badges 146 or one of handsets 168; sending a text message to badges 146, handsets 168, or other wireless communication devices (PDA's, cell phones, etc.) having text messaging capability; and sending a preprogrammed audio message to an audio station 158 at the location where an assigned caregiver is determined to be by one of locating-and-tracking systems 141, 167); 
a decision unit that performs any one or more of decision as to whether or not to perform notification related to the person and decision of a content of the notification based on detection results of the first detection unit and the second detection unit; and 

Regarding the excepted: a decision unit that performs any one or more of decision as to whether or not to perform notification related to the person and decision of a content of the notification based on detection results of the first detection unit and the second detection unit, Collins, [0100], discloses at least several conditions wherein an alarm condition can be a high or low priority. However, none of the alarm conditions are characterized as an alarm not to be performed.
In the same art of patient monitoring, Derenne, [0127] discloses an embodiment wherein the identity of individuals is detected by cameras 22. Such additional information includes information identifying uniforms, or types of uniforms that are worn by specific types of individuals (e.g. nurse, technicians, doctors, etc.). Such additional information may also include information identifying types of gowns that are normally worn by patients of the healthcare facility. Still further, database 50 includes, in at least some embodiments, person identification data that relates to the tasks performed by the individual (e.g. a caregiver who brings in a therapy dog to a patient's room), objects carried or used by the individual (e.g. a doctor who carries a stethoscope); and/or locations where the individual moves in the room (e.g. visitor who sits in a chair next to 
However, it would have been obvious at the time the claimed invention was filed to further include into Collins the decision making process disclosed in Fontaine structurally provided for in Derenne wherein if an alarmable condition arises, whether to enable an alarm based on the detected condition of having an accompanying person alongside the other individual requiring supervision. 
Collins already discloses a known embodiment where different conditions related to different alarms are based on the severity of the alarm, while Derenne discloses a known embodiment monitoring the activities of a caregiver providing care to a patient while Fontaine includes the feature of raising an alarm if the adult is not present with a child. One of ordinary skill in the art would have implemented such a feature to reduce unnecessary alarming when a person requiring care or supervision is collocated to the person providing care or supervision. 
Regarding the excepted: 
“[A] first detection unit that detects a person satisfying a predetermined condition in an image “ and “a second detection unit that detects an accompanying person present around the detected person in the same image,” Collins, [0024] and figure 5, 
In the same art of patient monitoring, Derenne, [0127] discloses an embodiment wherein the identity of individuals is detected by cameras 22. Such additional information includes information identifying uniforms, or types of uniforms that are worn by specific types of individuals (e.g. nurse, technicians, doctors, etc.). Such additional information may also include information identifying types of gowns that are normally worn by patients of the healthcare facility. Still further, database 50 includes, in at least some embodiments, person identification data that relates to the tasks performed by the individual (e.g. a caregiver who brings in a therapy dog to a patient's room), objects carried or used by the individual (e.g. a doctor who carries a stethoscope); and/or locations where the individual moves in the room (e.g. visitor who sits in a chair next to the patient's bed). 
This citation satisfies the claimed “first and second detection units” as well as involving the patient in the same image as with caregivers or visitors, which is synonymous with the claimed “accompanying person.” The claimed “person satisfying a predetermined condition in an image” includes the patient identified by the gown he is wearing. 
It would have been obvious at the time the claimed invention was filed to substitute into Collins the patient monitoring feature disclosed in Derenne such that the claimed invention is realized. 

On claim 2, Collins, Derenne, and Fontaine cites: 
person is an assister who assists the assistance-needing-person. See the rejection of claim 1 which discloses the same or similar subject matter as the rejection of claim 1. 

On claim 3, Collins cites:  
The information processing apparatus according to claim 2, further comprising: an estimation unit that estimates a situation of the assistance-needing-person using a captured image, wherein the decision unit performs any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification based on the situation of the assistance-needing-person. [0009] discloses an image of a hospital bed with portions of the bed being color coded to indicate an alarm condition associated with the colored portion of the image; information about the condition of the bed, such as head section angle, the status of a bed exit alarm (or a patient position monitoring system included in the bed), the height of an upper frame of the bed relative to a base frame, whether the siderails are up or down, the status of a therapy of a surface of the bed (such as percussion therapy, lateral rotation therapy, alternating pressure therapy), the status of a turn assist function of the mattress, the status of an inflatable vest which is inflated via components included on the bed, whether the bed is receiving power from a wall outlet, and whether certain functions of the bed are locked out or disabled. Even though the above embodiment doesn’t not directly disclose a “situation of the assistance-needing-person,” clearly, the citation is addressing a situation affecting the recipient/patient needing the use of the bed and the 

Claim 8 is rejected over Collins in view of Derenne and Fontaine for the same reasons disclosed in the rejection of claim 1. 

On claim 9, Collins, Derenne, and Fointaine cites: 
The control method according to claim 8, wherein the person is an assistance-needing-person (patient) who needs assistance, and the accompanying person is an assister (caregiver) who assists the assistance-needing-person. See the rejection of claim 1. 
On claim 10, Collins cites: 
The control method according to claim 9, further comprising: estimating a situation of the assistance-needing-person using a captured image, wherein any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification are performed based on the situation of the assistance-needing-person. 
Collins cites: [0009] discloses an image of a hospital bed with portions of the bed being color coded to indicate an alarm condition associated with the colored portion of the image; information about the condition of the bed, such as head section angle, the status of a bed exit alarm (or a patient position monitoring system included in the bed), the height of an upper frame of the bed relative to a base frame, whether the siderails are up or down, the status of a therapy of a surface of the bed (such as percussion 

On claim 18, Collins, Derenne, and Fontaine cite the claimed:
the first detection unit and the second detection unit perform the detection using at least one of a pressure sensor and a camera,
the pressure sensor is installed on the ground where a person passes,
in case where the camera is used by the first detection unit and the second detection unit,
the first detection unit detects the person by analyzing the image generated by the camera, and
the second detection unit detects the accompanying person by analyzing the image which includes the person detected by the first detection unit, and
the decision unit decides that the notification is not performed in a case where the decision results indicate that the accompanying person who is present around 1s detected by the second detection unit around the person detected by the first detection unit. See the rejection of claim 1 which discloses the same or similar subject matter as the rejection of claim 1.
On claim 21, see the rejection of claim 1 in which the claimed “the facility excludes a hospital and a nursing facility” in which Fontaine discloses a swimming pool.  
On claim 22, see the rejection of claim 1 in which the claimed “accompanying person” is the adult that is presumptively supposed to watch the child. 
On claim 23, see the rejection of claim 1 citing Fontaine. 
On claim 24, see the rejection of claim 1 citing Fontaine, col. 1, lines 7-27 which discloses an embodiment in which the image of a child is identified as being alone in a dangerous area (such as a pool or road), an alarm is sounded, however, if the child is simultaneously presented with an adult in the image, the alarm is either rescinded or muted. In this case, there is a change from the child being alone to the child being accompanied. 

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Collins et al., U.S. 2006/0049936 in view of Derenne et al., U.S. 2012/0075464 and Derenne et al., U.S. 2018/0068179 (hereinafter 179) and Fontaine, U.S. 7,138,921.

On claim 15, Collins cites:
A non-transitory computer-readable medium storing a program causing a computer to execute the control method according to claim 8.  [0037] FIG. 18 is a flow chart showing an algorithm that is executed by the computer device(s) of FIG. 17 to determine whether an alarm condition exists based on a comparison of data from a current state database to data in a boundary condition database.  [0115] An algorithm 324 which is included in software that is executed by one or more of devices 310 is shown in FIG. 18.

Claims 4-6, and 10-13 is rejected under 35 U.S.C. 103 as being obvious over Collins et al., U.S. 2006/0049936 in view of Derenne et al., U.S. 2018/0068179 and Fontaine, U.S. 7,138,921 and Hill et al., U.S. 2014/0142963.
On claim 4, Collins cites except as indicated: 
The information processing apparatus according to claim 3, wherein a rank is assigned to each of a plurality of conditions related to the situation of the assistance-needing-person (([0100] If the alarm condition has a High priority level, icon 288 is red and white (i.e., a red button with a white image of a bed therein) and flashes. If the alarm condition has a Medium priority, icon 288 is yellow and black and flashes. If the alarm condition has a Low priority, icon 288 is yellow and black and is static. If multiple alarms associated with a particular patient occur, then multiple icons 288 appear next to the patients name on screen 286), 
the decision unit performs any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification depending on whether or not the rank of the condition corresponding to the situation of the assistance-needing-person estimated by the estimation unit is greater than or equal to a predetermined value (see above), 
and the predetermined value in a case where the assister is detected for the assistance-needing-person is set to a higher value than the predetermined value in a case where the assister is not detected for the assistance-needing-person. 
Regarding the excepted: 
“and the predetermined value in a case where the assister is detected for the assistance-needing-person is set to a higher value than the predetermined value in a case where the assister is not detected for the assistance-needing-person,” Collins, while disclosing, [0089] “sending a preprogrammed audio message to an audio station 158 at the location where an assigned caregiver is determined to be by one of locating-and-tracking systems 141, 167,” Collins doesn’t specifically disclose performing the notification based on “where the assister is detected for the assistance-needing-person is set to a higher value than the predetermined value in a case where the assister is not detected for the assistance-needing-person.”
In the same art of patient caregiving, Hill, [0082], discloses routing patient alarm information, based on, among other things, proximity, availability, and skill set.
It would have been obvious at the time the claimed invention was filed to modify Collin’s patient notification using Hill’s caregiver availability determination embodiment to realize an embodiment wherein the caregiver (or assister) is notified based on at least two factors: proximity and availability. In the case of setting the predetermined value to a higher value would likely mean a caregiver’s presence is given a premium since he is available to respond to the patient alarm instead of a caregiver who is on vacation. Thus, one of ordinary skill in the art would have incorporated Hill’s embodiment into Collins to construct an embodiment meeting the claimed invention with a likelihood of success. 

On claim 5, Collins cites except: 
wherein the decision unit determines whether or not sufficient assistance is provided by the assister based on an attribute of the assister, and performs any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification based on a result of the determination. 
Collins, while informing a caregiver regarding the alarmed condition of a patient, Collins does not disclose the excepted claim limitations.
In the same art of patient care notification, Hill discloses: “[0142] In another embodiment, the system includes a device alert wherein specific alarms are delivered to handheld devices carried by preselected caregivers. For example, the system can send an alert to a doctor or nurse's PDA in the ICU/CCU. A predetermined set of distributed caregivers will receive the priority alarm. This selective notification means that not everyone on the network gets the alert. For example, if a caregiver is in room 5, then the system can target alarms to that caregiver. Caregiver location notification can also be specified to a particular skill set. In one embodiment, there is a master dispatcher that is notified of all alerts to ensure response. Targeting an alert and assigning it to selected caregivers enhances response efficiency of the system by ensuring that the most appropriate caregiver will receive the alert first.
It would have been obvious at the time the claimed invention was filed to modify Collin’s embodiment using Hill’s selective notification embodiment to realize the claimed invention. Per Hill, “Targeting an alert and assigning it to selected caregivers enhances response efficiency of the system by ensuring that the most appropriate caregiver will 
On claim 6, Collins and Hill cites except: 
The information processing apparatus according to claim 5, wherein the decision unit performs: computing a first index value representing a level of assistance providable by the assister based on the attribute of the assister; determining a second index value representing the level of assistance necessary for the assistance-needing-person based on an attribute of the assistance-needing-person; and performing any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification based on a magnitude relationship between the first index value and the second index value. 
As in the rejection of claim 5, clearly, Hill establishes a relationship between a patient and a selected caregiver wherein the caregiver is assigned to a patient based, in part, as a result of the skillset of the caregiver. No “first index values representing the level of assistance providable by the assister based on the attribute of the assister is given. However, it would have been obvious at the time the claimed invention was filed to include such limitations where a known level of expertise is need to be applied to a situation involving the patient. For example, the cited doctor in Hill [0142] is presumed to be of higher education and training that a nurse assisting him. In this instance, if the patient requires surgery, it would be a doctor/surgeon who likely has these requisite skills and would be of a level higher than that of a nurse with no surgical skills to apply to a patient requiring the surgery. Thus, one of ordinary skill in the art would have 

On claim 11, Collins and Hill cites: 
The control method according to claim 10, wherein a rank is assigned to each of a plurality of conditions related to the situation of the assistance-needing-person, any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification are performed depending on whether or not the rank of the condition corresponding to the situation of the assistance-needing-person is greater than or equal to a predetermined value, and the predetermined value in a case where the assister is detected for the assistance-needing-person is set to a higher value than the predetermined value in a case where the assister is not detected for the assistance-needing-person.
See the rejection of claim 4, wherein the caregiver’s “proximity/availability” are disclosed in Hill. 
On claim 12, Collins and Hill cites: 
The control method according to claim 9, wherein a determination as to whether or not sufficient assistance is provided by the assister is performed based on an attribute of the assister, and any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification are performed based on a result of the determination. 

On claim 13, Collins and Hill cites: 
The control method according to claim 12, wherein a first index value representing a level of assistance providable by the assister is computed based on the attribute of the assister, a second index value representing the level of assistance necessary for the assistance-needing-person is determined based on an attribute of the assistance-needing-person, and any one or more of the decision as to whether or not to perform the notification and the decision of the content of the notification are performed based on a magnitude relationship between the first index value and the second index value. 
Allowable Claims
Claim 17 is objected to for being dependent on a rejected independent claim but would be otherwise allowable if amended into the rejected claim.   See the Office Action dated 17 May 2021 for Reasons for Allowance. 
Claim Rejection-35 USC 112(a)
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed “and the 
Response to Arguments
The applicant’s arguments with respect to the rejection of claim 1 has been carefully reviewed. The arguments include the claimed “a second detection unit that detects an accompanying person present around the detected person in the same image” which were not disclosed in any prior examination, rendering the applicant’s arguments moot and the amended rejection requiring a new search and consideration. For the same reasons, the applicant’s arguments regarding the rejection of claim 8 also apply for reasons articulated above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAL EUSTAQUIO whose telephone number is (571) 270-7229.  The examiner can normally be reached on Mon -Thu 9:00 Am-5:30Pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nabil H. Syed whose telephone number is (571) 270-3028. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8229. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/CAL J EUSTAQUIO/Examiner, Art Unit 2683                                                                                                                                                                                                        /NABIL H SYED/Primary Examiner, Art Unit 2683